MEMORANDUM **
Victor Manuel Lugo Bueno appeals from the 70-month sentence imposed following his guilty-plea conviction for being an alien in the United States after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*622Lugo Bueno contends that the district court did not adequately explain the reasons for the sentence. We disagree. See Rita v. United States, - U.S. -, 127 S.Ct. 2456, 2468-69, 168 L.Ed.2d 203 (2007).
We also conclude that the sentence was not unreasonable in light of the factors contained in 18 U.S.C. § 3553(a). See United States v. Booker, 543 U.S. 220, 260-61, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005) (holding that court of appeals reviews sentences for reasonableness in light of § 3553(a) factors); see also Gall v. United States, — U.S. -, 128 S.Ct. 586, 594, 169 L.Ed.2d 445 (2007) (explaining that court of appeals is reviewing for abuse of discretion when determining whether a sentence is reasonable).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.